DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay et al. (US 20190258253 A1) in view of Beaurepaire et al. (US 10089872 B1) in further view of  Creusot et al. (US 20170364759 A1).

Regarding Claim 1, Tremblay teaches a control device for an automated driving vehicle (Tremblay, [0034] “a control system of the autonomous vehicle”) comprising a processor to execute a program (Tremblay, [0069] “A processor of the processing portion…may be a general-purpose processor executing program code”); and a memory to store the program which, when executed by the processor (Tremblay, [0070] “The memory portion…comprises one or more memories for storing program code executed by the processing portion “), selecting a first operation mode when the guide is not found (Tremblay, [0066] “the autonomous vehicle…to be selectively operable either autonomously (i.e., without human control) or under human control (i.e., by a human driver) in various situations (e.g., the autonomous vehicle…may be operable in either of an autonomous operational mode and a human-controlled operational mode)”; Examiner interprets “autonomous operational mode” as reading on first operation mode), and selecting a second operation mode when the induction person is found (Tremblay, [0120] “the control system…may be configured to detect a “human protocol gesture” being made by a human…outside the vehicle…and to alter a manner in which the vehicle…drives itself based on that detected gesture. A human protocol gesture refers to gestures, made by humans in positions of traffic controlling authority, that embed one or more commands for overriding or contradicting conventional algorithmic driving rules”, [0131] “During the override mode, the control system…modifies the way in which the vehicle…is autonomously driven”; Examiner interprets “override mode” as reading on second operation mode), and a process for mitigating a safety standard of an active safety system which avoids a collision between the vehicle and a surrounding object in the second operation mode (Tremblay, [0131] “a human protocol gesture that signals for the vehicle…to stop, despite the vehicle…having right-of-way under conventional algorithmic driving rules. In this case, the vehicle…enters the override mode. During the override mode, the control system…modifies the way in which the vehicle…is autonomously driven…includes a command for the vehicle…to change lanes into an oncoming traffic lane, then modifying the way in which the vehicle…is autonomously driven includes proceeding at low speed into the oncoming traffic lane”; Examiner interprets “proceeding at low speed into the oncoming traffic lane” as reading on a process for mitigating a safety standard of an active safety system ), as compared with the first mode of operation (Tremblay, [0132] “vehicle…to exit the override mode may be to learn about its surroundings…e.g., using the sensors…the control system…may implement an accident detection module…may be configured to determine a safe distance from the scene of the accident after which the vehicle 10 may return to its original lane and exit the override mode”).  

Tremblay does not teach performs a recognition process for recognizing that the vehicle enters a boarding area where an occupant gets on or gets off, a selection process for, as an operation of the vehicle in the boarding area.  However, Beaurepaire teaches these limitations.

Beaurepaire teaches performs a recognition process for recognizing that the vehicle enters a boarding area where an occupant gets on or gets off (Beaurepaire, (Col 7, lines 19-21) “sensors may determine when the vehicle…is entering a parking space and the vehicle boarding area should be defined”, (Col 7, lines 42-26) “The vehicle sensor…may determine when passengers of the vehicle are about to board the vehicle, or information regarding the types of passengers and quantities of passengers”), a selection process for, as an operation of the vehicle in the boarding area (Beaurepaire, (Col 8, lines 7-9) “The assisted driving vehicle may be selected a route…including in response to the vehicle boarding area”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Tremblay to include performs a recognition process for recognizing that the vehicle enters a boarding area where an occupant gets on or gets off, a selection process for, as an operation of the vehicle in the boarding area as taught by Beaurepaire so that the “vehicle boarding area may be used in navigation…and driving related applications” (Beaurepaire, Col 2, lines 50-51).

Tremblay further does not teach a search process for searching for a guide in the boarding area when the vehicle enters the boarding area. However, Creusot teaches this limitation (Creusot, [0066] “traffic control personnel detection system…is configured to detect the presence of a traffic control person and a traffic control sign in the vicinity of the traffic control person”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Tremblay to include a search process for searching for a guide in the boarding area when the vehicle enters the boarding area as taught by Creusot so that the “AV…may then be controlled appropriately—e.g., by remaining stationary a predetermined distance from the detected traffic control personnel and/or establishing a temporary stop point on its internal map” (Creusot, [0066]).

Regarding Claim 2, Tremblay teaches the control device of the automated driving vehicle (Tremblay, [0034] “a control system of the autonomous vehicle”) according to claim 1, wherein, the program, when executed by the processor (Tremblay, [0069] “A processor of the processing portion…may be a general-purpose processor executing program code”), further performs a process for driving or stopping the vehicle in accordance with instruction information obtained from the guide in the second operation mode (Tremblay, [0120] “the control system…may be configured to detect a “human protocol gesture” being made by a human…outside the vehicle…and to alter a manner in which the vehicle…drives itself based on that detected gesture. A human protocol gesture refers to gestures, made by humans in positions of traffic controlling authority, that embed one or more commands for overriding or contradicting conventional algorithmic driving rules… Commands embedded in a human protocol gesture could include one command or a series of commands. An example of a command could be “stop”, [0131] “During the override mode, the control system…modifies the way in which the vehicle…is autonomously driven”; Examiner interprets “override mode” as reading on second operation mode).
  
Regarding Claim 3, Tremblay teaches the control device of the automated driving vehicle (Tremblay, [0034] “a control system of the autonomous vehicle”)  according to claim 1, wherein the program, when executed by the processor (Tremblay, [0069] “A processor of the processing portion…may be a general-purpose processor executing program code”), further performs a process for generating a target trajectory to cause the vehicle to follow the guide in the second operation mode (Tremblay, [0131] “During the override mode, the control system…modifies the way in which the vehicle is autonomously driven by (i) keeping the vehicle…stopped and (ii) continuing the detection of human protocol gestures until detecting that the vehicle…has been signaled to proceed. If the control system…detects a subsequent human protocol gesture that includes a command for the vehicle…to change lanes into an oncoming traffic lane”).  

Regarding Claim 4, Tremblay teaches the control device of the automated driving vehicle (Tremblay, [0034] “a control system of the autonomous vehicle”) according to claim 1, wherein the program, when executed by the processor (Tremblay, [0069] “A processor of the processing portion…may be a general-purpose processor executing program code”), further performs a process for reducing a limiting distance between the vehicle and a surrounding object at which the active safety system operates in the second operation mode (Tremblay, [0120] “Commands embedded in a human protocol gesture could include one command or a series of commands. An example of a command could be “stop”. An example of a series of commands could be “change into oncoming traffic lane, advance, and return to original lane after a safe distance”; Examiner interprets “safe distance” as reading on limiting distance), as compared to the first mode of operation (Tremblay, [0132] “vehicle…to exit the override mode may be to learn about its surroundings…e.g., using the sensors…the control system…may implement an accident detection module…may be configured to determine a safe distance from the scene of the accident after which the vehicle…may return to its original lane and exit the override mode”).  
Regarding Claim 6, Tremblay teaches the control device of the automated driving vehicle (Tremblay, [0034] “a control system of the autonomous vehicle”)  according to claim 1, wherein the program, when executed by the processor (Tremblay, [0069] “A processor of the processing portion…may be a general-purpose processor executing program code”).  

Tremblay does not teach further performs a process for making, in the second operation mode, a limiting distance between the vehicle and the guide, at which the active safety system operates for the guide shorter than a limiting distance between the vehicle and objects other than the guide, at which the active safety system operates for the objects.  However, Creusot teaches these limitations.

Creusot teaches further performs a process for making, in the second operation mode, a limiting distance between the vehicle and the guide (Creusot, [0072] “The position determination module…may use a variety of criteria to confirm the validity of traffic control person…and traffic control sign…if the distance…is less than some predetermined threshold, detection system…may then confirm the presence of the traffic control person…and traffic control sign“), at which the active safety system operates for the guide shorter than a limiting distance between the vehicle and objects other than the guide, at which the active safety system operates for the objects (Creusot, [0068] “This confirmation is performed to distinguish between the illustrated scenario and an alternate scenario in which a person (not a traffic control person) happens to be walking near a stationary traffic control sign”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Tremblay to include further performs a process for making, in the second operation mode, a limiting distance between the vehicle and the guide, at which the active safety system operates for the guide shorter than a limiting distance between the vehicle and objects other than the guide, at which the active safety system operates for the objects as taught by Creusot so that “an output…confirming (or not confirming) that traffic control person…and traffic control sign…are indeed intended to direct traffic in the vicinity of AV” (Creusot, [0070]).

Regarding Claim 8, Tremblay teaches the control device of the automated driving vehicle (Tremblay, [0034] “a control system of the autonomous vehicle”) according to claim 1, wherein the program, when executed by the processor (Tremblay, [0069] “A processor of the processing portion…may be a general-purpose processor executing program code”).  Tremblay does not teach further performs a process for excluding the guide from objects for which the active safety system operates in the second operation mode.  However, Creusot teaches this limitation (Creusot, [0078]  “position determination module…confirms the validity of the traffic control person…and traffic control sign….based in part on their relative positions and orientations…determine whether a lateral distance between the two objects…is in the range of a typical human holding a sign in one hand, and/or that the height of the sign relative to the human is also reasonable…e.g., not too close to the ground and not above the reasonable reach of a human being”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Tremblay to include further performs a process for excluding the guide from objects for which the active safety system operates in the second operation mode as taught by Creusot so that “an output…confirming (or not confirming) that traffic control person…and traffic control sign…are indeed intended to direct traffic in the vicinity of AV” (Creusot, [0070]).

Regarding Claim 9, Tremblay teaches the control device of the automated driving vehicle (Tremblay, [0034] “a control system of the autonomous vehicle”) according to claim 1, wherein the program, when executed by the processor (Tremblay, [0069] “A processor of the processing portion…may be a general-purpose processor executing program code”), further performs a process for obtaining an image of a person existing around the vehicle (Tremblay, [0125] “In order to detect and recognize the human protocol gesture, an algorithm may be used…which includes recognizing hand and arm movements in images captured in the vicinity of the vehicle”).  Tremblay does not teach searching for the guide by an image recognition process for the image.  However, Creusot teaches this limitation (Creusot, [0076] “sensor data might include…optical camera data…detection module…detects a traffic control person and a traffic control sign based on the sensor data and the model trained”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Tremblay to include searching for the guide by an image recognition process for the image as taught by Creusot in order to “validity of the traffic control person (Creusot, [0078]).

Regarding Claim 11, Tremblay teaches the control device of the automated driving vehicle (Tremblay, [0034] “a control system of the autonomous vehicle”)  according to claim 1, wherein the program, when executed by the processor (Tremblay, [0069] “A processor of the processing portion…may be a general-purpose processor executing program code”), selecting the first operation mode when the guide is not found(Tremblay, [0066] “the autonomous vehicle…to be selectively operable either autonomously (i.e., without human control) or under human control (i.e., by a human driver) in various situations (e.g., the autonomous vehicle…may be operable in either of an autonomous operational mode and a human-controlled operational mode)”; Examiner interprets “autonomous operational mode” as reading on first operation mode), and selecting a second operation mode when the guide is found (Tremblay, [0120] “the control system…may be configured to detect a “human protocol gesture” being made by a human…outside the vehicle…and to alter a manner in which the vehicle…drives itself based on that detected gesture. A human protocol gesture refers to gestures, made by humans in positions of traffic controlling authority, that embed one or more commands for overriding or contradicting conventional algorithmic driving rules”, [0131] “During the override mode, the control system…modifies the way in which the vehicle…is autonomously driven”; Examiner interprets “override mode” as reading on second operation mode).  Trembly does not teach further performs a process for, as operation of the vehicle on departure from the boarding area.  However, Beaurepaire teaches this limitation (Beaurepaire, (Col 8, lines 7-9) “The assisted driving vehicle may be selected a route based on any of the examples herein, including in response to the vehicle boarding area”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Tremblay to include further performs a process for, as operation of the vehicle on departure from the boarding area as taught by Beaurepaire so that the “vehicle boarding area may be used in navigation…and driving related applications” (Beaurepaire, Col 2, lines 50-51).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay et al. (US 20190258253 A1) in view of Beaurepaire et al. (US 10089872 B1) in further view of  Creusot et al. (US 20170364759 A1) and Robbel et al. (US 20210197805 A1).
Regarding Claim 5, Tremblay teaches the control device of the automated driving vehicle (Tremblay, [0034] “a control system of the autonomous vehicle”)  according to claim 1, wherein the program, when executed by the processor (Tremblay, [0069] “A processor of the processing portion…may be a general-purpose processor executing program code”) as compared with the first operation mode.  Tremblay does not teach further performs a process for reducing a time-to- collision for the active safety system to operate for to the surrounding object in the second operation mode.  However, Robbel teaches this limitation (Robbel, [0137] “The arbiter circuit…determines that a TTC with respect to the particular object…is below a threshold time, for example two seconds. The arbiter circuit…determines that the AV…is being operated by a user”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Tremblay to include further performs a process for reducing a time-to- collision for the active safety system to operate for to the surrounding object in the second operation mode as taught by Robbel in order to avoid “objects (e.g., natural obstructions…vehicles…pedestrians… cyclists, and other obstacles) and obeying rules of the road” (Robbel, [0053]).

Regarding Claim 7, Tremblay teaches the control device of the automated driving vehicle (Tremblay, [0034] “a control system of the autonomous vehicle”)  according to claim 1, wherein the program, when executed by the processor (Tremblay, [0069] “A processor of the processing portion…may be a general-purpose processor executing program code”).  Tremblay does not teach further performs a process for making, in the second operation mode, a time-to-collision for the active safety system to operate for the guide shorter than a time-to-collision for which the active safety system operates for objects other than the guide. However, Robbel teaches this limitation (Robbel, [0137] “The arbiter circuit…determines that a TTC with respect to the particular object…is below a threshold time, for example two seconds. The arbiter circuit…determines that the AV…is being operated by a user”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Tremblay to include further performs a process for making, in the second operation mode, a time-to-collision for the active safety system to operate for the guide shorter than a time-to-collision for which the active safety system operates for objects other than the guide as taught by Robbel in order to avoid “objects (e.g., natural obstructions…vehicles…pedestrians… cyclists, and other obstacles) and obeying rules of the road” (Robbel, [0053]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tremblay et al. (US 20190258253 A1) in view of Beaurepaire et al. (US 10089872 B1) in further view of  Creusot et al. (US 20170364759 A1) and Watano et al. (US 20220242430 A1).
Regarding Claim 10, Tremblay teaches the control device of the automated driving vehicle (Tremblay, [0034] “a control system of the autonomous vehicle”) according to claim 1, wherein the program, when executed by the processor (Tremblay, [0069] “A processor of the processing portion…may be a general-purpose processor executing program code”).  Tremblay does not teach further performs a process for obtaining a voice emitted around the vehicle, and searching for the guide by a voice recognition process for the voice.  However, Watano teaches this limitation (Watano, Fig 21, [0076] “The recognitions unit…processes the user U's action, or performs voice recognition…based on information input by the sensor…such as an image, video, and distance, to recognize an instruction for moving the vehicle. The method of recognition may be selected from a pattern matching based on…sound information, or AI with deep learning of…voice for moving a vehicle…include “Move forward” and “Back up”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Tremblay to include performs a process for obtaining a voice emitted around the vehicle, and searching for the guide by a voice recognition process for the voice as taught by Watano in order to an autonomous driving state…so that, if the recognition is successful, the user U's gesture may be input from the sensor” (Watano, [0073]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ho et al. (US 20210286651 A1) discloses a process for mitigating a safety standard of an active safety system which avoids a collision between the vehicle and a surrounding object in the second operation mode (Ho, [0049] “real-time instructions to the autonomous vehicle…to facilitate the autonomous vehicle…in performing an optimal or appropriate action”).
Thakur et al. (US 20210018916 A1) discloses performs a recognition process for recognizing that the vehicle enters a boarding area where an occupant gets on or gets off (Thakur,  [0064] “autonomous vehicles, a system can collect data for each (or at least some) pick-up/drop-off location using sensors. The sensors can include on-board sensors…for example cameras, radars, and LiDAR sensors that are installed in the AVs”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662     

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662